       Case 3:18-cv-00452-DPJ-FKB Document 48 Filed 08/13/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

AMILCAR C. BUTLER                                                                    PETITIONER
V.                                                   CIVIL ACTION NO. 3:18-CV-452-DPJ-FKB
WARDEN C. RIVERS                                                                   RESPONDENT
                                              ORDER
        Representing himself, prisoner plaintiff Amilcar C. Butler filed a petition for writ of

mandamus under 28 U.S.C. § 1361, asking the Court to “compel the respondent to return all of

his legal document’s [sic] and supplies so he can be punctual in meeting his legal obligations

with the U.S. Supreme Court and United State Court of Appeal for the Sixth Circuit.” Pet. [1] at

3. Two motions are pending. First, Respondent filed a motion to dismiss, arguing that Butler’s

legal proceedings have concluded so his claims are moot. Second, Butler filed a motion for

preliminary injunction protesting Respondent’s requirement that he cover the expense of mailing

his legal filings.

        On July 28, 2020, United States Magistrate Judge F. Keith Ball issued a Report and

Recommendation (R&R). Judge Ball found that Butler’s legal proceedings have indeed

concluded, which moots his petition and his request for injunctive relief. Judge Ball therefore

recommended dismissing the petition and denying a preliminary injunction. R&R [46] at 1. But

Judge Ball also noted that Butler’s response to Respondent’s motion to dismiss referenced a

claim under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 US. 388

(1971). Id. at 2. After observing that Butler never pleaded a Bivens claim, Judge Ball concluded

that the claim was vaguely asserted and legally insufficient. Id. at 2–3.

        Butler objects to these Bivens findings but otherwise concedes Judge Ball’s

recommendations. As Butler explains, his prison term is expected to end August 12, 2020, so his
       Case 3:18-cv-00452-DPJ-FKB Document 48 Filed 08/13/20 Page 2 of 4




“Bivens claim is [the] only applicable remedy now.” Objs. [47] at 1. The Court therefore adopts

the recommendation to dismiss Butler’s petition and deny his motion for preliminary injunction.

       Turning to Bivens, Butler never addresses his failure to include a Bivens claim in his

petition, and he has never sought leave to amend. He focuses instead on the merits, arguing that

Respondent violated his right to equal protection. See Objs. [47] at 2. According to Butler,

prison officials failed to treat him like similarly situated inmates because his sentence had been

commuted. Specifically, they failed to “utilize the grey storage binds” [sic] for Butler’s “alleged

excess legal property,” and failed to “house[ him] at a Satellite Camp.” Id.

       Even assuming Butler’s Objections should be liberally construed as a motion to amend,

the motion would be denied as futile. To begin, it is not apparent which individual official is

responsible for the alleged misconduct. And while Butler could probably cure that deficiency, he

faces a bigger problem—his claim would extend Bivens to a new context. The Fifth Circuit

recently explained why that is disfavored:

       As the Supreme Court recently reminded us, Bivens is the byproduct of an
       “ancien regime.” Ziglar v. Abbasi, ––– U.S. ––––, 137 S. Ct. 1843, 1855, 198 L.
       Ed. 2d 290 (2017) (quotation omitted). In 1971, the Court recognized an implied
       cause of action to sue federal officers for violating an arrestee’s “rights of
       privacy” by “manacl[ing] petitioner in front of his wife and children,”
       “threaten[ing] to arrest the entire family,” and strip searching him. Bivens, 403
       U.S. at 389–90, 91 S. Ct. 1999. In the next nine years, the Court recognized two
       more implied causes of action under Bivens: a Fifth Amendment equal protection
       claim for employment discrimination by a congressman, see Davis v. Passman,
       442 U.S. 228, 99 S. Ct. 2264, 60 L. Ed. 2d 846 (1979), and an Eighth Amendment
       claim for inadequate medical care by federal jailers, see Carlson v. Green, 446
       U.S. 14, 100 S. Ct. 1468, 64 L. Ed. 2d 15 (1980).

       Since 1980, however, “the Court has refused” every Bivens claim presented to it.
       Abbasi, 137 S. Ct. at 1857; see also ibid. (collecting cases). The Court has
       emphasized that Bivens, Davis, and Carlson remain good law. See id. at 1856–57.
       At the same time, “it is possible that the analysis in the Court’s three Bivens cases
       might have been different if they were decided today.” Id. at 1856. And it has
       admonished us to exercise “caution” in the “disfavored judicial activity” of
       extending Bivens to any new set of facts. Id. at 1857 (quotations omitted).

                                                 2
       Case 3:18-cv-00452-DPJ-FKB Document 48 Filed 08/13/20 Page 3 of 4




Cantu v. Moody, 933 F.3d 414, 421–22 (5th Cir. 2019), cert. denied, No. 19-1033, 2020 WL

3146702 (June 15, 2020). “So, before allowing [Butler] to sue under Bivens, we must ask two

questions. First, do [his] claims fall into one of the three existing Bivens actions? Second, if not,

should we recognize a new Bivens action here?” Id. at 422.

       Butler’s equal-protection claim falls outside the three existing Bivens actions. The only

equal-protection claim recognized under Bivens occurred in Davis. There, a congressional

employee filed an employment-discrimination case against a congressman for violating her Fifth

Amendment due-process right to equal protection. 442 U.S. at 230–33. Here, Butler does not

allege employment discrimination. Even if he did, that “still doesn’t cut it” because Butler is not

a congressional employee. Cantu, 933 F.3d at 422 (citing Chappell v. Wallace, 462 U.S. 296

(1983) (rejecting employment-discrimination claim under Bivens because plaintiff was military

servicemember rather than congressional employee)). At bottom, Butler’s “case is different in a

meaningful way from previous Bivens cases.” Abbasi, 137 S. Ct. at 1859.

       The Court must therefore consider whether to “engage in the disfavored judicial activity

of recognizing a new Bivens action.” Cantu, 933 F.3d at 423 (citation omitted). “There are

legion ‘special factors’ counseling [against] that result.” Id. As just one example, Congress has

not created a remedy for this claim despite knowing for decades that the Supreme Court has

limited Bivens’s reach. Id. The Court will not extend Bivens to Butler’s new context.1




1
  Even assuming Bivens covered Butler’s claim, it is not yet apparent that Respondent violated
his equal-protection rights. Butler does not assert discrimination based on membership in a
recognized protected class, so his “equal-protection claim tracks the class-of-one theory.”
Axcess Med. Clinic, Inc. v. Easterling, No. 3:14-CV-112-DPJ-FKB, 2015 WL 5642975, at *5
(S.D. Miss. Sept. 24, 2015). To establish a class-of-one equal-protection claim, he must show
that he “has been intentionally treated differently from others similarly situated and that there is
no rational basis for the difference in treatment.” Village of Willowbrook v. Olech, 528 U.S. 562,
                                                 3
       Case 3:18-cv-00452-DPJ-FKB Document 48 Filed 08/13/20 Page 4 of 4




       For these reasons, the Court adopts the R&R as the opinion of the Court. Respondent’s

Motion to Dismiss [33] is granted; Butler’s Motion for Preliminary Injunction [43] is denied; and

this case is dismissed with prejudice to refiling. A separate final judgment will be entered in

accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 13th day of August, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




564 (2000). Whether he can make that showing is not apparent, but the point is moot because
Bivens does not extend to his claim.
                                                 4
